_______




Writ of Mandamus Denied, Opinion Filed November 5, 2012




                                             In The
                                      €ourt of tppeat
                           jf iftl, itrtrt of ‘txa at Oafta
                                      No. 05-12-01478-CV

                              IN RE CAROL SOLOMON, Relator

                        On Appeal from the 196th Judicial District Court
                                     hunt County, Texas
                                Trial Court Cause No. 76,070

                               MEMORANDUM OPINION

                           Before Justices Bridges, O’Neill, and Murphy
                                    Opinion by Justice Bridges

       In this original mandamus proceeding, relator asks that this Court order the trial court to

immediately vacate its judgment of October 18, 2012 and to enter an appropriate judgment

consistent with chapter 21 of the Texas Local Government Code. The facts and circumstances of

the case are known to the parties and we do not recount them herein. Based on the record before

the Court, we conclude relator has not shown she is entitled to the relief requested. See In re

Prudential Ins,   (‘a., 148 S.W.3d 124, 13536 (Tex. 2004) (orig. proceeding);   Walker v. Packer,

827 S.W.2d 833, 83940 (Tex, 1992) (orig. proceeding). We deny relator’s petition for writ of

mandamus.

                                                                       /.
                                                                C
                                                      DAViD L. BRIDGES
                                                      JUSTICE
121478F.P05